Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 and 7/22/2022 was filed after the mailing date of the Office Action on 4/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Some limitations of claim 4 appear to directly contradict corresponding limitations of claim 1, rendering the scope of the claim indefinite.
	Claim 4 recites:
4. (Previously Presented) The node controller of claim 1, wherein the cache coherence management logic is further to:
operate the first circuitry, in response to determining that a memory access request is destined to the first plurality of memory devices coupled to the node controller, wherein the node controller is not coupled to the one or more processors, wherein the first plurality of memory devices corresponds to a hardware-managed cache-coherent space.
Claim 1 recites that the node controller is coupled to the one or more processors (attached to the second plurality of memory devices) and that the first plurality of memory devices corresponds to a software-managed cache-coherent space.
In direct contradiction to these recited features of claim 1, claim 4 as shown above, recites that the node controller is not coupled to the one or more processors and that the first plurality of memory devices corresponds to a hardware-managed cache-coherent space.
Further, the Examiner notes that “coupled to” generally encompasses both direct and indirect connections, and hence describing the node controller (or first plurality of memory devices) as “not coupled to the one or more processors” is contradictory to the base claim, because the first plurality of memory devices, the node controller, and the one or more processors may all be construed as being coupled to each other based on the language of claim 1.

Allowable Subject Matter
Claims 1-2, 5-10, and 12-17 allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appears to teach or suggest, in combination with the other recited features:
operate the first circuitry, in response to determining that the memory access request is destined to a second plurality of memory devices coupled to the one or more processors to which the node controller is coupled, wherein the second plurality of memory devices correspond to a hardware-managed cache-coherent space; and
operate the second circuitry, in response to determining that the memory access request is destined to the first plurality of memory devices coupled to the node controller, wherein the node controller is coupled to the one or more processors that are coupled to the second plurality of memory devices, and wherein the first plurality of memory devices correspond to a software-managed cache-coherent space.
	The combination of Krakirian and Stenmacher disclose a system comprising cache coherence management logic for handling access requests while maintaining cache coherence.

	Other prior art of record discuss applying combinations of hardware and software coherency:
	Mittal US 2020/0379664 discloses that managing coherence using software coherence is preferable for accelerator memory [0015]. However, the disclosed method employs a mix of hardware and software coherence methods [0016], while in contrast, the claimed node controller employs one of hardware and software coherence based on the target of the received access request being a processor-attached memory or a non-processor attached memory.

CN 10571822 appears to disclose a DSP supporting both software and hardware data consistency, where the consistency mechanism used depends on the target address being in a range that is defined as being maintained by hardware or software methods. The address ranges are defined address bound registers (ABRs). However, the method does not appear to specifically tie the use of a particular mechanism to the type of memory corresponding to the address range – processor-attached memory or non-processor-attached memory. Hence, the method does not appear to teach determining the request is destined to processor-attached memory (as with the first circuitry) or to non-processor-attached memory (as with the second circuitry). Further, while a similar effect may be achieved by use of the ABRs, there is no clear motivation to specifically modify the system such that the address ranges match the memory spaces of respective processor-attached and non-processor-attached memory devices.

	None of the cited prior art of record appear to disclose a node controller which specifically distinguishes between requests to processor-attached memory and non-processor-attached memory to determine which set of circuitry to employ in order to effect one of HW and SW managed cache coherency based on the destination of the request.
	Accordingly, claim 1 is allowed. Claims 2, 5-10, and 12-17 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136